United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 1, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-61060
                          Summary Calendar


JASBIR SINGH MALHOTRA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A73 226 340
                        --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Jasbir Singh Malhotra, a native and citizen of India, has

filed a petition for review of the decision of the Board of

Immigration Appeals (BIA) denying his application for withholding

of removal under the Immigration and Nationality Act and relief

under the Convention Against Torture.   Malhotra argues that the

Immigration Judge (IJ) and the BIA erred in determining that

there were discrepancies in the record and erred in denying his

application due to a lack of corroborative evidence.       Malhotra

argues that he has established a clear probability of persecution

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-61060
                                -2-

or torture upon his return to India based on his political

activities of writing newspaper articles critical of the Indian

government.   The IJ found that Malhotra was not a credible

witness based on inconsistencies between his written statement,

his testimony, and his brother’s testimony.   The IJ found that

due to the inconsistencies, corroborative evidence was necessary

and that Malhotra had failed to provide any corroborative

evidence to support his claims.   The IJ denied his request for

withholding of removal and relief under the Convention Against

Torture.   The BIA affirmed the IJ’s decision.   We will not

substitute our judgment of Malhotra’s credibility for that of the

IJ and BIA.   See Efe v. Ashcroft, 293 F.3d 899, 905 (5th Cir.

2002).   Malhotra has not shown that the evidence in the record

compels a conclusion contrary to the decision of the IJ and BIA

that Malhotra’s testimony was not credible particuarly in light

of his failure to present readily available corroborative

evidence to establish his eligibility for withholding of removal

or relief under the Convention Against Torture.    See Lopez De

Jesus v. INS, 312 F.3d 155, 161 (5th Cir. 2002).

     PETITION DENIED.